TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00230-CV



                 Dalisa, Inc. and Enchanted Rock Pictures, L.P., Appellants

                                                 v.

                                 Lawren E. Bradford, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
       NO. GN002569, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On July 11, 2003, this Court, responding to the parties’ request for an extension of

time due to settlement negotiations, abated this appeal until November 2003. Appellants Dalisa, Inc.

and Enchanted Rock Pictures, L.P. have now filed a motion to dismiss, stating the parties have

settled their dispute. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants’ Motion

Filed: August 14, 2003